DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 12 and cancellation of claims 2-8 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas et al. (US 2014/0272400) and further in view of Vontorcik Jr. et al. (US 20016/0122462).
	Regarding claim 1, Nicholas discloses a panel comprising a fiber mat impregnated with resin (0013) and a thermoplastic polymer film comprising a thermoplastic polyurethane (0030). The fiber mat and thermoplastic polyurethane film layer bonded together without use of a separate binder component (0042).
	Nicholas does not disclose the thermoplastic polyurethane film being made form a thermoplastic polyurethane composition comprising a reaction product of a polyol component comprising a polycaprolactone polyester polyol, polyisocyanate component and optionally a chain extender.
	Vontorcik, in the analogous field of thermoplastic polyurethane laminates (0001), discloses a polyurethane composition comprising a) a polyisocyanate, b) a polycaprolactone polyester polyol, and c) a chain extender component (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane composition of Nicholas to include a polyisocyanate, polycaprolactone polyester polyol and chain extender as taught by Vontorcik, providing a composition having good recovery properties, rebound resilience, low haze and/or good clarity (0007).
	Regarding claims 9 and 11, Vontorcik teaches the polyisocyanate including an aromatic or aliphatic diisocyanate (0025).
	Regarding claims 10 and 12, Vontorcik discloses a polyurethane composition comprising 4,4’-methylenebis(phenyl isocyanate) (0011) or dicyclohyxylmethane-4,4’-diisocyanate or hexamethylene diisocyanate (0014) as the polyisocyanate component.
	Regarding claim 13, Vontorcik teaches the composition further including one or more additives selected from the group consisting of pigments, UV stabilizers, antioxidants, lubricity agents, cross-linking activators, flame retardants, polymers, fillers, colorants, adhesion mediators, and antimicrobials (0017).
	Regarding claims 14-15, Nicholas discloses the fiber being made from carbon, glass, or polymer fibers (0014).
	Regarding claim 17, Nicholas discloses the fiber mats being woven carbon fiber (0013-0014).
	Regarding claim 19, Nicholas discloses the resin being acrylic or (meth)acrylic acid binder (0016) and styrene (0018).
Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Vontorcik as applied to claims 1, 15, or 17 above, and further in view of Sugimori et al. (US 6,670,006).
	Regarding claim 16, Nicholas in view of Vontorcik discloses the limitations of claim 15 as discussed above. Nicholas does not disclose the prepreg sheet containing unidirectional carbon fibers.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to contain unidirectional carbon fibers as taught by Sugimori, in order to improve the flexural strength in a direction of 90o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 18, Nicholas in view of Vontorcik discloses the limitations of claim 1 as discussed above. While Nicholas teaches the prepreg including woven carbon fibers (0013-0014), as well as teaching a laminate having two fiber mats which may be different (0028) does not teach a prepreg sheet containing unidirectional carbon fibers.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to a contain a first prepreg sheet containing unidirectional carbon fibers as taught by Sugimori, in order to improve the flexural strength in a direction of 90o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 20, Nicholas in view of Vontorcik discloses the limitations of claim 17 as discussed above. While Nicholas discloses the resin including a thermoset resin (0013), does not disclose a thermoset epoxy resin.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches an epoxy resin composition for a prepreg (column 2, lines 1-5). An epoxy resin necessarily being thermoset.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to contain the epoxy resin as taught by Sugimori, to improve the flexural strength in the longitudinal direction and crushing strength in the diametrical direction of the final product (column 2, lines 1-5).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas and further in view of Sugimori.
	Regarding claim 21, Nicholas discloses a panel comprising a fiber mat impregnated with resin (0013) and a thermoplastic polymer film comprising a thermoplastic polyurethane (0030). The thermoplastic polyurethane resin based on a polyol and polyisocyanate component (0032). Nicholas does not disclose a chain extender component however as this is optional it is not a requirement of the claim and the composition of Nicholas meet the limitations of the claim. The fiber mat including woven fibers (0013). The fiber mat and thermoplastic polyurethane film layer bonded together without use of a separate binder component (0042).
	While Nicholas teaches the panel including more than one fiber mat, as well as having two fiber mats which may be different (0028), Nicholas does not disclose a unidirectional fiber prepreg.
	Sugimori, in the analogous field of fiber reinforced articles (column 1, lines 5-10) teaches a prepreg sheet containing unidirectional reinforcing carbon fibers (column 7, lines 25-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the prepreg of Nicholas to a contain a first prepreg sheet containing unidirectional carbon fibers as taught by Sugimori, in order to improve the flexural strength in a direction of 90o to the axes of the fibers (column 7, lines 55-62).
	Regarding claim 22, Nicholas teaches the woven fibers including carbon fibers (0014). And Sugimori teaches the unidirectional fibers being carbon fibers (column 7, lines 25-30).
	Regarding claim 23, Sugimori teaches the epoxy resin composition impregnating the woven or unidirectional fiber prepreg (column 7, lines 30-35).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the unidirectional and woven fiber prepregs of modified Nicholas to contain the epoxy resin as taught by Sugimori, to improve the flexural strength in the longitudinal direction and crushing strength in the diametrical direction of the final product (column 2, lines 1-5).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Sugimori as applied to claim 21 above and further in view of Skogman et al. (US 4,567,088).
	Regarding claim 24, modified Nicholas discloses the limitations of claim 21 as discussed above. Nicholas does not disclose the polyurethane film comprising a two layer thermoplastic polyurethane film.
	Skogman, in the analogous field of polyurethane laminates (column 2, lines 24-26), discloses a multilayer laminate comprising a first layer of polyurethane having a hardness of 85 to 100 A, overlapping the claimed hardness of 95 to 85 A and a second layer of polyurethane having a hardness of between 50 and 70 A, overlapping the claimed 55 to 95 A (column 2, lines 5-10 and column 2, lines 15-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane film of Nicholas to include a multilayer polyurethane film as taught by Skogman, providing a material which absorbs and distributes impact ideally (column 1, lines 60-63).
	Regarding claim 26, Skogman does not expressly teach the bottom thermoplastic polyurethane layer having a film thickness of 1 to 250 µm and the top thermoplastic polyurethane film having a thickness of from 250 to 5000 µm. However, Skogman teaches that the thicknesses of the different layers as well as the relations of the thicknesses to each other has a significant regard to the optimal combination of properties of the material (column 2, lines 40-45). Skogman further teaches the thicknesses of each layer being determined according to the intended use of the material (column 4, lines 60-63). Given there is no evidence indicating the thicknesses are critical, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, given the thicknesses are taught as achieving the properties of the material, the thicknesses can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholas in view of Sugimori in view of Skogman as applied to claim 24 above and further in view of Vontorcik.
	Regarding claim 25, modified Nicholas discloses the limitations of claim 24 as discussed above. Nicholas does not disclose the polyester polyol being a polycaprolactone polyol.
	Vontorcik, in the analogous field of thermoplastic polyurethane laminates (0001), discloses a polyurethane composition comprising a polycaprolactone polyester polyol (0008).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyurethane composition of Nicholas to include a polycaprolactone polyester polyol as taught by Vontorcik, providing a composition having good recovery properties, rebound resilience, low haze and/or good clarity (0007).

Response to Arguments
Applicant’s amendment filed 04/27/2022 has been entered. Accordingly, the objection of claim 12 is withdrawn.

Applicant’s arguments over Nicholas (US 2014/0272400) in view of Vontorcik (US 2016/0122462) or Nicholas in view of Sugimori (US 6,670,006) have been fully considered but they are not persuasive.

Applicant argues that Vontorcik is not analogous art as it does not mention use of a thermoplastic polyurethane composition in laminates.
	The examiner respectfully disagrees. Vontorcik teaches that the thermoplastic polyurethane compositions described are useful materials for application that require fast recovery, good rebound resilience, or both (0001). While not expressly reciting a laminate, it is clear that the composition is made into a material for an application which requires fast recovery or rebound resilience. Vontorcik goes on to teach that composition being used in many applications including a shoe sole (0003), and clearly a laminate is envisioned.

Applicant argues that the motivation provided is directed to the polyurethane composition as a whole and not the the specific polycaprolactone polyester polyol taught in Vontorcik.
	Applicant' s arguments have been fully considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant argues that Sugimori does not provide motivation to select unidirectional carbon fibers with a predictable result of reasonable expectation of success because the success is associated with the combination of the fibers and specific epoxy resin.
	Sugimori discloses that it is known by a person of ordinary skill to arrange carbon fibers along the length of an article and that carbon fiber improve crushing strength in a tubular molded article (column 1, lines 50-55). Sugimori further teaches choice of carbon fibers being preferred since the mechanical properties after molding are good (column 7, lines 20-23). It would be clear to a person of ordinary skill that while the composition as a whole has beneficial properties as argued by applicant, that the fibers alone also improve properties within a composition. Thus, when Sugimori teaches that the flexural strength in a direction of 90o to the axes of the fibers is improved in a resin composition including a unidirectional prepreg of carbon fibers, there is a reasonable expectation of success that the unidirectional prepreg of carbon fibers added into another resin composition will also have improved flexural strength. It is noted that obviousness does not require absolute predictability and conclusive proof of efficacy is not required to show a reasonable expectation of success (see MPEP 2143.02.I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781